Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonfigli et al. (20210027357) in view of Avratiner (11,017,418). 
As per claims 1,12,
Bonfigli discloses a system comprising: a non-transitory memory (par 6); and 

accessing a card history for a payment card, wherein the payment card is linked to a digital account with an online transaction processor, and wherein the card history comprises a plurality of transactions processed with a plurality of merchants using the digital account (par 6, 8); and
providing a first benefit to the digital account based on the first total (par  6,100) a reward or benefit may be granted based on the retrieved user transaction history.
 Bonfigli does not explicitly disclose:
determining a plurality of merchant category codes (MCCs) assigned to the plurality of transactions on an electronic transaction network, wherein one of the plurality of MCCs is assigned to each of the plurality of transactions when each of the plurality of transactions is processed over the electronic transaction network; 
determining total amounts for corresponding transactions of the plurality of transactions associated with each of the plurality of MCCs; 
selecting a first total of the total amounts, wherein the first total is associated with a first one of the plurality of MCCs.
However, Avratiner discloses:
determining a plurality of merchant category codes (MCCs) assigned to the plurality of transactions on an electronic transaction network, wherein one of the plurality of MCCs is assigned to each of the plurality of transactions when each of the 
determining total amounts for corresponding transactions of the plurality of transactions associated with each of the plurality of MCCs (col. 7, ll. 10-30); 
selecting a first total of the total amounts, wherein the first total is associated with a first one of the plurality of MCCs (col. 7, ll. 40-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Avratiner’s determining a plurality of merchant category codes (MCCs) assigned to the plurality of transactions on an electronic transaction network, wherein one of the plurality of MCCs is assigned to each of the plurality of transactions when each of the plurality of transactions is processed over the electronic transaction network; determining total amounts for corresponding transactions of the plurality of transactions associated with each of the plurality of MCCs; selecting a first total of the total amounts, wherein the first total is associated with a first one of the plurality of MCCs to Bonfigli’s automatic determination of card data based on network category codes. One would be motivated to do this in order to provide a way for merchants to process credit card transactions from customers.
As per claim 2,
Avratiner discloses the determining the total amounts occurs over a first time period for the card history, and wherein the determining the total amounts comprises aggregating individual transaction amounts for the corresponding transactions associated with the each of the plurality of MCCs (col. 7, ll. 40-55).

As per claim 3,
Bonfigli discloses the determining the total amounts for the corresponding transactions of the plurality of transactions comprises: combining two or more of the total amounts for the plurality of MCCs based on the corresponding transactions for two or more of the plurality of MCCs, wherein the selecting the first total corresponds to the combined two or more of the total amounts (par 100).
As per claim 4,
Bonfigli discloses the first benefit is dynamically provided based on at least one of a monthly time, a yearly time, a planned expenditure, an upcoming travel, or a spending habit of a user associated with the payment card (par 6, 8).
As per claim 5,
Bonfigli discloses the first total comprises a first highest total of the total amounts, and wherein the operations further comprise: selecting a second highest total of the total amounts, wherein the second highest total is associated with a second one of the plurality of MCCs, and wherein the second highest total is less than the first highest 
As per claim 6,
Bonfigli discloses the operations further comprise: selecting a third highest total of the total amounts, wherein the third highest total is associated with a third one of the plurality of MCCs, wherein the third highest total is less than the first highest total and the second highest total; and providing a third benefit to the digital account based on the third highest total (par 6, 8).
As per claim 7,
Bonfigli discloses the selecting the first total is based on the user spend category (par 79).
Avratiner discloses prior to the selecting the first total, the operations further comprise: determining, for a user associated with the payment card, a spend habit category from the plurality of MCCs during one of a time of year, a yearly season, or a holiday season (col. 7, ll. 40-55). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Avratiner’s prior to the selecting the first total, the operations further comprise: determining, for a user associated with the payment card, a spend habit category from the plurality of MCCs during one of a time of year, a yearly season, or a holiday season to Bonfigli’s automatic determination of card data based on network category codes. One would be motivated to do this in order to provide a way for merchants to process credit card transactions from customers.

As per claim 8,
Bonfigli discloses the first benefit is provided at a close of a cycle for the card history, and wherein the first benefit is provided as a balance adjustment for a balance of the digital account (par 79, 100).
As per claim 9,
Avratiner discloses the system includes an application programming interface (API) integration with the electronic transaction network, and wherein the card history is accessed and the plurality of MCCs are determined using the API integration (col. 3, ll. 35-50). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Avratiner’s the system includes an application programming interface (API) integration with the electronic transaction network, and wherein the card history is accessed and the plurality of MCCs are determined using the API integration to Bonfigli’s automatic determination of card data based on network category codes. One would be motivated to do this in order to provide a way for merchants to process credit card transactions from customers.
As per claim 10,
Bonfigli discloses the first benefit is provided at a close of a cycle for the card history, and wherein the first benefit is provided as a balance adjustment for a balance of the digital account (par 79, 100).
As per claim 11,
Avratiner discloses the plurality of MCCs correspond to a plurality of transaction spend categories (col. 4, ll. 13-21). 

As per claim 13,
Bonfigli discloses determining, at the end of the time period, a third highest total for a third one of the plurality of category codes (par 100); determining a third percentage of the third highest total (par 100); assigning a third value to the account for the third percentage (par 100, 103).
As per claim 14,
Bonfigli discloses the first percentage is a larger percentage than the second percentage based on a value assignment rule for the account (par 100, 103).
As per claim 15,
Bonfigli discloses the plurality of category codes comprise alphanumeric identifiers associated with a plurality of transaction spend categories (par 25).
As per claim 15,
Bonfigli discloses the plurality of category codes comprise alphanumeric identifiers associated with a plurality of transaction spend categories (par 27).
As per claim 18,
Bonfigli discloses providing an estimate of the first value and the second value based on the accruing the plurality of transaction totals, wherein the providing the 
As per claim 19,
Bonfigli discloses selecting one of the total amounts associated with one of the code designations based on a reward selection rule for the account; determining a reward benefit for the account based on the one of the total amounts and the reward selection rule; and providing the reward benefit to the account (par 100).
Avratiner discloses aggregating total amounts of transactions processed using an account over a time period based on code designations for the transactions on a digital network used for processing the transactions with merchants through an online transaction processor (col. 7, ll. 40-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Avratiner’s aggregating total amounts of transactions processed using an account over a time period based on code designations for the transactions on a digital network used for processing the transactions with merchants through an online transaction processor to Bonfigli’s automatic determination of card data based on network category codes. One would be motivated to do this in order to provide a way for merchants to process credit card transactions from customers.
As per claim 20,
Bonfigli discloses the operations further comprise: dynamically determining a merchant preference for a user corresponding to the account based on one of an upcoming expenditure or a time period, wherein the merchant preference is associated with the one of the total amounts, wherein the reward benefit is dynamically determined and provided based on the merchant preference (par 120).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bonfigli et al. (20210027357) in view of Avratiner (11,017,418) further in view of Suresh et al. (20210042780). 
As per claim 17,
The Bonfigli and Avratiner combination discloses the claimed invention as in claim 12. The combination does not explicitly disclose:

However, Suresh discloses:
the account comprises a digital peer-to-peer payment account associated with a mobile application for accessing the account, and wherein the plurality of transaction totals are processed by an electronic transaction processor associated with the digital payment network using at least one of the mobile application or a payment card associated with the digital peer-to-peer payment account (par 78).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Suresh’s the account comprises a digital peer-to-peer payment account associated with a mobile application for accessing the account, and wherein the plurality of transaction totals are processed by an electronic transaction processor associated with the digital payment network using at least one of the mobile application or a payment card associated with the digital peer-to-peer payment account to Bonfigli’s automatic determination of card data based on network category codes. One would be motivated to do this in order to provide cash back rewards, and more specifically pertains to providing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621